 

STOCK PURCHASE AGREEMENT

 

among

 

CAPITAL GROWTH PARTNERS, LLC

a Utah limited liability company

 

and

 

UNITED PARK CITY MINES COMPANY

a Delaware corporation

 

and

 

SELLERS

referred to herein

 

 

 

 

 

_____________________

 

Dated as of February 21, 2002

_____________________

 

 

 

> TABLE OF CONTENTS
> 
>  

Page

Section 1. SALE AND PURCHASE OF THE SHARES

> 1.1 Purchase of the Shares
> 
> 1.2 Purchase Price

Section 2. CLOSING

Section 3. DEPOSIT AGREEMENT

Section 4. REPRESENTATIONS AND WARRANTIES OF SELLERS; REPRESENTATIONS AND
WARRANTIES OF COMPANY

> 4.1 Organization and Authority of Sellers; Title to Shares.
> 
> 4.2 Organization and Capitalization of the Company; Authority to Enter Into
> Agreement
> 
> 4.3 Financial Statements
> 
> 4.4 Books and Records
> 
> 4.5 Title to Properties; Encumbrances
> 
> 4.6 No Undisclosed Liabilities
> 
> 4.7 Taxes
> 
> 4.8 Employee Benefit Plans
> 
> 4.9 Compliance with Legal Requirements; Governmental Authorizations
> 
> 4.10 Legal Proceedings; Orders
> 
> 4.11 Absence of Certain Changes and Events
> 
> 4.12 Contracts; No Defaults
> 
> 4.13 Insurance
> 
> 4.14 Environmental Matters
> 
> 4.15 Employees
> 
> 4.16 Certain Payments
> 
> 4.17 Brokers or Finders
> 
> 4.18 Intellectual Property
> 
> 4.19 SEC Compliance

Section 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER

> 5.1 Good Standing and Corporate Power
> 
> 5.2 Authorization
> 
> 5.3 No Conflicts
> 
> 5.4 Brokers
> 
> 5.5 Investment Representations
> 
> 5.6 No Other Representations and Warranties as to the Company

Section 6. COVENANTS

> 6.1 Confidentiality
> 
> 6.2 Conduct of Business of the Company
> 
> 6.3 Access to Information
> 
> 6.4 No Solicitation of Transactions
> 
> 6.5 Further Action; Best Efforts
> 
> 6.6 Public Announcements
> 
> 6.7 Recommendation of Company 18
> 
> 6.8 Parsons, Behle and Latimer
> 
> 6.9 Delivery of Notices

Section 7. TENDER OFFER

> 7.1 The Offer
> 
> 7.2 Cooperation
> 
> 7.3 Payment for Remaining Shares
> 
> 7.4 Limitations on Amending the Offer
> 
> 7.5 Reimbursement of Expenses
> 
> 7.6 Penalties for Breach of Offer Provisions

Section 8. CONDITIONS TO OBLIGATION OF PURCHASER TO CLOSE

> 8.1 Accuracy of Representations and Warranties
> 
> 8.2 Performance
> 
> 8.3 Due Diligence
> 
> 8.4 No Proceedings
> 
> 8.6 No Claim Regarding Stock Ownership or Sale Proceeds

Section 9. CONDITIONS TO OBLIGATION OF SELLER TO CLOSE

> 9.1 Accuracy of Representations and Warranties
> 
> 9.2 Performance

Section 10. CLOSING DELIVERIES

Section 11. TERMINATION OF AGREEMENT

> 11.1 Right to Terminate Agreement
> 
> 11.2 Effect of Termination; No Survival
> 
> 11.3 Termination Fees

Section 12. INDEMNIFICATION

Section 13. MISCELLANEOUS PROVISIONS

> 13.1 Compliance with Laws
> 
> 13.2 Governing Law
> 
> 13.3 Venue and Jurisdiction; Consent to Service of Process; Waiver of Jury
> Trial
> 
> 13.4 Notices
> 
> 13.5 Table of Contents and Headings
> 
> 13.6 Assignment
> 
> 13.7 Parties in Interest
> 
> 13.8 Severability
> 
> 13.9 Entire Agreement
> 
> 13.10 Waiver
> 
> 13.11 Fees and Expenses
> 
> 13.12 Remedies
> 
> 13.13 Amendments
> 
> 13.15 Survival of Representations, Warranties and Covenants
> 
> 13.14 Interpretation of Agreement
> 
> 13.16 Counterparts
> 
> 13.17 Definitions

 

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the "Agreement") is entered into as of
February 21, 2002, by and among Capital Growth Partners, LLC, a Utah limited
liability company ("Purchaser"), United Park City Mines Company, a Delaware
corporation (together, with its Subsidiaries, the "Company"), and those entities
whose names are set forth on Schedule A attached hereto (such entities are
hereinafter collectively referred to as "Sellers" and each individually as a
"Seller"). Certain capitalized terms used in this Agreement are defined in
Section 13.

RECITALS

A. Sellers desire to sell, and Purchaser desires to purchase, certain shares of
the capital stock of the Company which are owned by Sellers and are set forth in
detail on Schedule A, as it may be amended from time to time (collectively, the
"Shares"), for the consideration and on the terms set forth in this Agreement.

B. Purchaser also desires to purchase the remaining shares of the capital stock
of the Company by means of a tender offer in connection with the acquisition of
the Shares.

AGREEMENT

Purchaser and Sellers, intending to be legally bound, agree as follows:

Section 1. SALE AND PURCHASE OF THE SHARES

1.1 Purchase of the Shares. Subject to the terms and conditions at this
Agreement, at the Closing, each Seller will sell and transfer such Seller's
Shares to Purchaser, and Purchaser will purchase the Shares from such Seller.

1.2 Purchase Price; Schedule A. The purchase price payable by Purchaser for the
Shares shall be $25.00 per share in cash for an aggregate purchase price of
$45,125,188.75 (subject to amendment based upon the total number of Shares set
forth in Schedule A, as amended, on the Closing Date) in cash (the "Purchase
Price"). Sellers shall promptly amend Schedule A if they obtain Knowledge that
any information contained in Schedule A is incorrect.

Section 2. CLOSING



The closing of the transactions contemplated by Sections 1 and 3 (the "Closing")
shall be held at the offices of Holme Roberts & Owen LLP, 111 East Broadway,
Suite 1100 in Salt Lake City, Utah, or at such other place as may be jointly
designated by Purchaser and Sellers, which Closing shall be held on the date
(the "Closing Date") which is the date which is the later of (a) the date that
is 120 days after the date of this Agreement or (b) if a Proceeding is initiated
as described in Section 8.4 (an "Extension Event") within the first 120 days
after the date of this Agreement, the date that is the earlier of (i) ten
business days following the date of the final disposition of the Extension
Event, (ii) 90 days after the date of initiation of the Extension Event, or
(iii) 210 days after the date of this Agreement (both (a) and (b), the "Initial
Closing Date Deadline"); provided, however, that Purchaser may, at its election,
postpone the date of the Closing (a "Postponement") by 60 days after the Initial
Closing Date (the "Postponement Period") upon written notice to Sellers. If an
Extension Event is initiated within the Postponement Period, the Closing Date
shall be postponed until the earlier of (a) 270 days after the date of this
Agreement or (b) the later of (i) 60 days after the beginning of the
Postponement Period, (ii) 10 days after the final disposition of the Extension
Event or (iii) 90 days after the date of initiation of the Extension Event.



Section 3. DEPOSIT AGREEMENT



Contemporaneously with the execution and delivery of this Agreement, Purchaser
and Sellers shall enter into a Deposit Agent Agreement (the "Deposit
Agreement"), a copy of which is attached to this Agreement as Exhibit A and
Purchaser shall deposit with Zions First National Bank as agent for Sellers (the
"Deposit Agent") the sum of $1,500,000 in cash (or at the option of Purchaser a
letter of credit issued by a United States bank acceptable to the Sellers (the
"LC")) (the "Deposit") in accordance with the terms of the Deposit Agreement. If
the Deposit is in the form of cash, Purchaser may at any time upon five business
days written notice to the Deposit Agent, replace such cash with an LC, except
as provided in the Deposit Agreement; if the Deposit is in the form of an LC,
Purchaser may at any time upon three business days written notice to the Deposit
Agent, replace the LC with cash.



The Deposit shall be applied as follows:

(i) to the Purchase Price at the Closing, if the Closing occurs;

(ii) if (a) the Closing does not occur, and if Purchaser has not elected a
Postponement or (b) Purchaser has elected a Postponement but the Agreement
terminates as a result of an Extension Event extending the Postponement Period
to 270 days after the date of this Agreement (or, as applicable, 90 days after
the initiation of the Extension Event) without it having been terminated by
Purchaser prior to such date, then the Deposit shall be returned to Purchaser
subject to the terms of the Deposit Agreement within three days from the date of
termination of this Agreement or expiration of the 270 day period (or the period
ending 90 days after the initiation of the Extension Event, if applicable), as
applicable;

(iii) if there is a Postponement and the Closing does not occur within the
Postponement Period (other than as set forth in subsection (ii) above), the
Deposit shall be delivered to Sellers, subject to the terms of the Deposit
Agreement; provided, however, that the Deposit shall be promptly returned to
Purchaser if (a) any Seller is in Breach of its representations and warranties
contained in Section 4.1(f) which has not been cured and, as a result of which,
Purchaser will not be able to acquire from Sellers at Closing, free and clear of
all claims and Encumbrances, at least fifty-one percent (51%) of the outstanding
common stock of the Company as of the Closing Date after assuming that all
options or other rights to acquire common stock of the Company have been issued,
exercised and converted to common stock, as applicable, (b) if Purchaser has
satisfied its obligations under Sections 9.1 and 9.2 of this Agreement in all
material respects and all of the conditions specified in Section 10(a) have not
been satisfied (provided however, that for the purposes of this subsection, (i)
Sellers and the Company need to satisfy the conditions of Section 10(a) only
with respect to at least fifty-one percent (51%) of the outstanding common stock
of the Company as of the Closing Date (assuming that all options or other rights
to acquire common stock of the Company have been issued, exercised and converted
to common stock, as applicable), (ii) incorrect representations and warrantees
contained in the certificate required by Section 10(a)(ii) of which Sellers or
the Company had no Knowledge prior to or at Closing shall not be considered a
failure to satisfy the conditions specified in Section 10(a), and (iii) if
Purchaser had Knowledge of any such incorrect representation or warranty prior
to Closing, such incorrectness shall not be considered a failure by Sellers or
the Company to satisfy the conditions specified in Section 10(a)), or (c) all of
the conditions specified in Sections 9.1 and 9.2 have been satisfied in all
material respects but a Proceeding prevents the parties from completing the
Contemplated Transactions. If Sellers retain the Deposit under this Section, the
parties agree that since any damages to Sellers under this Agreement may be
difficult to ascertain, the Deposit shall constitute liquidated damages as
Sellers' sole and exclusive remedy in law or equity for any Breach or
termination of this Agreement by Purchaser at any time or for any failure to
close during the Postponement Period;

(iv) if Sellers or the Company have received a Superior Offer and if any
temporary restraining order, preliminary or permanent injunction or other order
has been issued by any United States federal or state court of competent
jurisdiction or other material legal restraint or prohibition has been issued or
promulgated by a United States federal or state governmental entity, court or
agency in a Proceeding which was initiated by a party other than the Company or
Sellers (not including Non-Selling Shareholders, defined below) having the
effect of compelling the Sellers to consider a Superior Offer and to sell the
Shares to the originator of the Superior Offer, then the Deposit shall be
returned to Purchaser within three days from the date of issuance of any such
injunction or order; and

(v) if the Company withdraws its recommendation of the Offer and/or recommends a
Superior Offer, then the Deposit shall be returned to the Purchaser, provided
that in order to obtain return of the Deposit under this subsection (v),
Purchaser must terminate this Agreement within ten days of receipt of written
notice of such withdrawal or recommendation and in such event Sellers shall
return the Deposit within 3 business days of receipt of such notice.

Notwithstanding the foregoing, if an action, suit, proceeding or demand
described in Section 12(a) herein has been brought before the date Closing
occurs or the date this Agreement terminates, the Deposit shall remain with the
Deposit Agent until such proceeding has been resolved, in order that the Deposit
may be used to secure Purchaser's obligations under Section 12(a).

(b) At any time prior to a Postponement, Purchaser may notify Sellers of its
intention not to proceed to the Closing of this Agreement. In such event, the
Deposit Agent shall promptly return the Deposit to Purchaser and this Agreement
shall be terminated pursuant to the terms of Section 11 herein.

Section 4. REPRESENTATIONS AND WARRANTIES OF SELLERS; REPRESENTATIONS AND
WARRANTIES OF COMPANY

Each Seller represents and warrants, separately and not jointly, to Purchaser
the representations and warranties as set forth in Section 4.1. The Company
represents and warrants to Purchaser all other representations and warranties as
set forth in Sections 4.2 through 4.19.

4.1 Organization and Authority of Sellers; Title to Shares.

(a) Such Seller (i) is, if not an individual, an entity duly organized, validly
existing and in good standing under the laws of the state of incorporation or
organization pursuant to which each is organized, and (ii) has full power and
authority to own or lease and to operate and use its properties and to carry on
its business as now conducted.

(b) (i) Such Seller has full power and authority to execute, deliver and perform
this Agreement and all of the ancillary agreements to which such Seller is a
party; (ii) the execution, delivery and performance of this Agreement and the
ancillary agreements to which such Seller is a party have been duly authorized
and approved by such Seller's board of directors, managers, general partners or
other governing authority, as applicable pursuant to such Seller's
Organizational Documents, and do not require any further authorization or
Consent of such Seller; and (iii) this Agreement and each of the ancillary
agreements to which such Seller is a party have been duly authorized, executed
and delivered by such Seller and each is the legal, valid and binding obligation
of such Seller enforceable in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting creditors' rights, and subject to
general equity principles and to limitations on availability of equitable
relief, including specific performance.

(c) Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time) conflict with, result in a Breach of
the terms, conditions or provisions of, or constitute a default, an event of
default or an event creating rights of acceleration, termination or cancellation
or a loss of rights under, or result in the creation or imposition of any
Encumbrance upon any of the Shares under (i) the Organizational Documents of
such Seller, (ii) any material note, instrument, agreement, mortgage, lease,
license, franchise, permit or other authorization, right, restriction or
obligation to which such Seller is subject or by which such Seller is bound, or
(iii) to the Knowledge of such Seller, any Order issued on or before this date
to which such Seller is a party or any of the respective assets or properties of
such Seller is subject or by which such Seller is bound.

(d) Except as set forth in Section 4.1 of the Disclosure Schedule, no Seller is
or will be required to give any notice to or obtain any Consent from any Person
in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.

(e) Of the issued and outstanding common stock of the Company, 1,805,007.55
shares are held of record by Sellers and are being sold pursuant to this
Agreement and 917,778.45 shares are held of record by Loeb Investors Co. XL
("Loeb") for the benefit of third parties (the "Non-Selling Parties") and are
not being sold pursuant to this Agreement.

(f) Sellers are and will be at the Closing Date the record and beneficial owners
and holders of the Shares, free and clear of all Encumbrances, which Shares are
fully paid and non-assessable. On the Closing Date, Sellers will convey to
Purchasers good and marketable title to the Shares free and clear of any
Encumbrance. No Person has a right or option to purchase, acquire or encumber
the Shares.

4.2 Organization and Capitalization of the Company; Authority to Enter Into
Agreement.

(a) The Company is duly organized, validly existing and in good standing as a
corporation under the laws of the State of Delaware with full corporate power
and authority to conduct its business as it is now being conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
its obligations under the Applicable Contracts. The Company is duly qualified to
do business as a foreign corporation and is in good standing in the State of
Utah. The Company has delivered to Purchaser true, accurate and complete copies
of the Organizational Documents of the Company, as currently in effect. Set
forth in Section 4.2 of the Disclosure Schedule is a list of the authorized
equity securities of the Company, the par value per share, the number of shares
issued and outstanding and the number of options to acquire shares of said
common stock issued and outstanding. Other than as listed in Section 4.2 of the
Disclosure Schedule or stock options granted in the ordinary course under the
Company's existing stock option plans, there are no outstanding or authorized
equity securities, rights or other Contracts or commitments that could require
the Company to issue equity securities.



(b) Except as set forth in Section 4.2 of the Disclosure Schedule, neither the
execution and delivery of this Agreement nor the consummation or performance of
any of the Contemplated Transactions by the Company will:



(i) directly or indirectly, (with or without notice or lapse of time) conflict
with, result in a Breach of the terms, conditions or provisions of, constitute a
default, an event of default or an event creating rights of acceleration,
termination or cancellation or loss of rights under, or result in the creation
or imposition of any Encumbrance upon (1) the Organizational Documents of the
Company, (2) any material vote, instrument, agreement, mortgage, lease, license,
Contract, franchise, permit or other authorization, right, restriction or
obligation to which the Company is subject or by which the Company is bound or
(3) to the Knowledge of the Company, any Order issued on or before this date;

(ii) to the Knowledge of the Company, contravene, conflict with, or result in a
violation of, or give any Governmental Body or other Person the right to
challenge any of the Contemplated Transactions or to exercise any remedy or
obtain any relief under, any Legal Requirement or any Order to which any of the
Company and each of its Subsidiaries is subject;

(iii) to the Knowledge of the Company, contravene, conflict with, or result in a
violation of any of the terms or requirements of, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate, or modify, any
Governmental Authorization that is held by the Company and that applies to the
maintenance of mines owned by the Company and its real estate development
entitlements;

(iv) to the Knowledge of the Company, contravene, conflict with, or result in a
violation or Breach of any material provision of, or give any Person the right
to declare a default or exercise any remedy under, or to accelerate the maturity
or performance of, or to cancel, terminate, or modify, any Applicable Contract;

(v) contravene, conflict with, or result in a violation of any resolution
adopted by the Board of Directors or the stockholders of the Company; and

(vi) to the Knowledge of the Company, result in the imposition or creation of
any Encumbrance upon or with respect to any of the assets owned or used by the
Company.

(c) Section 4.2 of the Disclosure Schedule contains a complete and accurate list
for the Company, of the jurisdictions in which it is authorized to do business,
and its capitalization (including to the Knowledge of the Company the identity
of each stockholder holding 5% or more of any class of capital stock of the
Company and the number of shares held by each). As of the date hereof, there are
3,249,411 shares of the Company's common stock outstanding (of which 1,294
shares are held as treasury shares). All of the outstanding equity securities of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable. There are no Contracts relating to the issuance, sale, or
transfer of any equity securities or other securities of the Company other than
(i) 100,833 outstanding options to acquire the Company's common stock or (ii)
options that may be granted under the Company's existing stock option plan as
set forth in Section 4.2 of the Disclosure Schedule. None of the outstanding
equity securities or other securities of the Company was issued in violation of
the Securities Act or any other Legal Requirement. The Company does not own, or
has any Contract to acquire, any equity securities or other securities of any
Person or any direct or indirect equity or ownership interest in any other
business, except as set forth on Section 4.2 of the Disclosure Schedule

(d) (i) The Company has full power and authority to execute, deliver and perform
this Agreement and all the ancillary agreements to which it is a party; (ii) the
execution, delivery and performance of this Agreement and the ancillary
agreements to which the Company is a party have been duly authorized and
approved by the Company's Board of Directors, and do not require any further
authorization or Consent of the Company; and (iii) this Agreement and each of
the ancillary agreements to which the Company is a party have been duly
authorized, executed and delivered by the Company and each is the legal, valid
and binding obligation of the Company enforceable in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditor's rights, and
subject to general equity principles and to limitations on availability of
equity relief, including specific performance.

4.3 Financial Statements. As of the date of execution hereof, Sellers and the
Company have provided Purchaser, or made available to Purchaser as part of the
Company SEC Documents (as defined below), the Company's most recent audited
financial statements and all interim financial statements since December 31,
2000 that have been prepared by the Company. The financial statements (including
any related notes) contained in reports, schedules, forms, statements and other
documents required to be filed by the Company with the SEC pursuant to the
reporting requirements of the Exchange Act since January 1, 1998 through the
date hereof (the "Company SEC Documents"): (i) were prepared in accordance with
GAAP applied on a consistent basis throughout the periods covered (except as may
be indicated in the notes to such financial statements or, in the case of
unaudited statements, as permitted by Form 10-Q of the SEC, and except that
unaudited financial statements may not contain footnotes and are subject to
normal and recurring year-end adjustments); and (ii) fairly present, in all
material respects, the financial position of the Company as of the respective
dates thereof and the results of operations of the Company for the periods
covered thereby.

4.4 Books and Records. All of the books of account, minute books, stock record
books and other records of the Company for the preceding five years are in
possession of the Company and have been made available to Purchaser.

4.5 Title to Properties; Encumbrances. The Company has delivered or made
available to Purchaser copies of all title reports of the Company completed
since January 1, 1999. To the Knowledge of the Company, there are no other title
reports of the Company and no conflicting title reports for such period. To the
Knowledge of the Company, there have been no notices of violations against any
of the Company's properties. To the Knowledge the Company, none of the Company's
property or assets is subject to an Order to be sold or is being condemned,
expropriated or otherwise taken by any Governmental Body with or without
compensation; nor, to the Knowledge of the Company, has any condemnation,
expropriation or taking been proposed; nor, except as set forth in Section 4.5
of the Disclosure Schedule has the Company received (i) any written notice of
violation of any applicable zoning regulation, ordinance or other law, order,
regulation or requirements relating to its properties or (ii) written notice of
any material change of zoning which specifically affect the Company's properties
or the Company's use thereof.

4.6 No Undisclosed Liabilities. As of the date hereof, the Company has no
liabilities of the type required to be disclosed in financial statements
prepared in accordance with GAAP, except for: (i) liabilities disclosed in the
financial statements (including any related notes) contained in the Company SEC
Documents and (ii) liabilities incurred in the ordinary course of the real
estate development business.

4.7 Taxes.

(a) The Company has filed or caused to be filed on a timely basis all Tax
Returns that are or were required to be filed by or with respect to the Company
for the five fiscal years prior to the date hereof. The Company has delivered or
made available to Purchaser copies of all such Tax Returns relating to income or
franchise taxes filed since, and including, 1998. Section 4.7 of the Disclosure
Schedule contains a complete and accurate list of all such Tax Returns relating
to income or franchise taxes filed since, and including, 1998. The Company has
paid, or made provision for the payment of, all Taxes that have or may have
become due pursuant to those Tax Returns or otherwise, or pursuant to any
assessment received by the Company, except such taxes, if any, as are listed in
Section 4.7 of the Disclosure Schedule and are being contested in good faith and
as to which adequate reserves (determined in accordance with GAAP) have been
provided in the balance sheet and the interim balance sheet.

(b) Section 4.7 of the Disclosure Schedule contains a complete and accurate list
of all audits of all such Tax Returns, including a reasonable detailed
description of the nature and outcome of each audit. All deficiencies proposed
as a result of such audits have been paid, reserved against, settled, or, as
described in Section 4.7 of the Disclosure Schedule, are being contested in good
faith by appropriate proceedings. Except as disclosed in Section 4.7 of the
Disclosure Schedule, the Company has received no notice of a proposed assessment
or audit.

(c) All Taxes that the Company is or was required by Legal Requirements to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Body or other Person.

(d) Except as disclosed in Section 4.7 of the Disclosure Schedule, the Company
has not entered into any agreements with the IRS within the five years preceding
the date hereof.

4.8 Employee Benefit Plans. (a) Section 4.8 of the Disclosure Schedule lists (i)
all material employee benefit plans (as defined in Section 3(3) of ERISA) and
(ii) any material Contracts, arrangements or understandings between the Company
and any employee of the Company, including, without limitation, any Contracts,
arrangements or understandings relating to or impacted by a sale of the Company
(collectively, the "Plans"). The Company has made available to Purchaser a true
and correct copy of (i) all such Plans, (ii) the most recent annual report (Form
5500) filed with the IRS, if any, (iii) the most recent summary plan description
for each Plan for which a summary plan description is required by any applicable
Legal Requirement, if any, (iv) the most recent actuarial report or valuation,
if any, relating to a Plan and (v) the most recent determination letter, if any,
issued by the IRS with respect to any Plan that is intended to qualify under
Section 401(a) of the IRC.

(b) No action, claim or proceeding is pending or, to the Knowledge of the
Company, Threatened with respect to any Plan (other than claims for benefits in
the ordinary course) that could reasonably be expected to have an effect that is
materially adverse to the business assets, liabilities, financial condition or
results of operation of the Company and, to the Knowledge of the Company, no
fact or event exists that could reasonably be expected to give rise to any such
action, claim or proceeding. To the Knowledge of the Company, except as set
forth in Section 4.8 of the Disclosure Schedule, the Company has made all
filings with all Governmental Bodies with respect to all such Plans required to
be made since January 1, 1999.

4.9 Compliance with Legal Requirements; Governmental Authorizations.

(a) Set forth in Section 4.9 of the Disclosure Schedule is a list of all
material notices received during the five years previous to the date hereof from
any Governmental Body or any other Person regarding (i) any actual or alleged
violation of, or failure to comply with, any Legal Requirement, or Primary
Governmental Authorization (as defined below), or (ii) any actual or alleged
obligation on the part of the Company to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature or which would limit
the manner in which the Company engages in business.

(b) Section 4.9 of the Disclosure Schedule contains a complete and accurate list
of each Governmental Authorization that, to the Knowledge of the Company, is
held by the Company and relates to the maintenance of the mines owned by the
Company or its real estate development entitlements or other operations
currently conducted by the Company (the "Primary Governmental Authorizations").
To the Knowledge of the Company, each Primary Governmental Authorization listed
or required to be listed in Section 4.9 of the Disclosure Schedule is valid and
in full force and effect. Except as set forth in Section 4.9 of the Disclosure
Schedule, the Company has not received any written notice of a violation of or a
failure to comply with any material term or requirement of any Primary
Governmental Authorization, or any impending termination or cancellation of a
Primary Governmental Authorization, listed or required to be listed in Section
4.9 of the Disclosure Schedule.

4.10 Legal Proceedings; Orders.

(a) Except as set forth in Section 4.10 of the Disclosure Schedule, there is no
pending Proceeding:

> > (i) that has been commenced by or against the Company; or
> > 
> > (ii) that challenges, or that may have the effect of preventing, delaying or
> > making illegal any of the Contemplated Transactions.

(b) To the Knowledge of the Company, no such Proceeding has been Threatened in
writing. Sellers have delivered, or will make available, to Purchaser copies of
all pleadings, correspondence, and other documents relating to each Proceeding
listed in Section 4.10 of the Disclosure Schedule.

(c) Except as set forth in Section 4.10 of the Disclosure Schedule, there is no
Order to which the Company, or any of the assets owned or used by the Company,
is subject which was issued within the three years preceding the date of this
Agreement.

4.11 Absence of Certain Changes and Events. Except as set forth in Section 4.11
of the Disclosure Schedule, since September 30, 2001, there has not been any:

(a) change in the Company's authorized or issued capital stock; grant of any
stock option or right to purchase shares of capital stock of the Company;
issuance of any security convertible into such capital stock; grant of any
registration rights; purchase, redemption, retirement, or other acquisition by
the Company of any shares of any such capital stock; or declaration or payment
of any dividend or other distribution or payment in respect of shares of capital
stock, other than the exercise of options granted under the Company's stock
option plan;

(b) amendment to the Organizational Documents of the Company;

(c) damage to or destruction or loss of any asset or property of the Company,
whether or not covered by insurance, materially and adversely affecting the
properties, assets, business or financial condition of the Company, taken as a
whole;

(d) other than a transaction in the ordinary course of the Company's real estate
development business, any sale, lease, or other disposition of any asset or
property of the Company or mortgage, pledge, or imposition of any lien or other
Encumbrance on any material asset or property of the Company;

(e) material change in the accounting methods used by the Company;

(f) a loan by the Company to any Person, incurring by the Company of any
indebtedness, guaranteeing by the Company of any indebtedness, issuance or sale
of any debt securities of the Company or guaranteeing of any debt securities of
others, except for advances in the ordinary course of the Company's real estate
development business consistent with past practices;

(g) payment, grant or increase by the Company of any bonuses, salaries, or other
compensation to any stockholder, director, officer, or, except in the ordinary
course of the Company's real estate development business, employee or entry into
any employment severance, "phantom" stock rights, stock appreciation rights or
similar Contract with any director, officer, or employee; or

(h) adoption of, or increase in the payments to or benefits under, any profit
sharing bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees of the Company.

4.12 Contracts; No Defaults.

(a) Section 4.12(a) of the Disclosure Schedule contains a complete and accurate
list, and the Company shall make available or deliver to Purchaser, true and
complete copies of:

> > (i) each Applicable Contract that involves performance of services or
> > delivery of goods or materials by or to the Company of an amount or value in
> > excess of $100,000, excluding all Applicable Contracts for the sale of the
> > Company's lots (provided that the Company has delivered or made available or
> > will make available to Purchaser all Applicable Contracts for the sale of
> > any of the Company's lots);
> > 
> > (ii) each Applicable Contract that was not entered into in the ordinary
> > course of the real estate development business and that involves
> > expenditures or receipts of the Company in excess of $100,000, or provides
> > for an undertaking by the Company to be responsible for consequential
> > damages;
> > 
> > (iii) each Applicable Contract affecting the ownership of, leasing of, title
> > to, use of, or any leasehold or other interest in, any real or personal
> > property (except those contracts disclosed in the title report produced
> > pursuant to Section 4.5 and personal property leases and installment and
> > conditional sales agreements having a value per item or aggregate payments
> > of less than $100,000), including unrecorded boundary agreement or
> > unrecorded leases, affecting the rights with other property owners to sell,
> > lease, acquire or exchange any real or personal property;
> > 
> > (iv) each Applicable Contract with respect to material patents, trademarks
> > and copyrights owned or licensed by the Company;
> > 
> > (v) each Applicable Contract to or with any labor union or other employee
> > representative of a group of existing employees;
> > 
> > (vi) each Applicable Contract (however named) involving a sharing of
> > profits, losses, costs or liabilities by the Company with any other Person;
> > 
> > (vii) each agreement or plan, including, without limitation, any stock
> > option plan, stock appreciation rights plan or stock purchase plan, any of
> > the benefits of which will be increased, or the vesting of benefits of which
> > will be accelerated, by the occurrence of the Contemplated Transactions or
> > by this Agreement or the value of any of the benefits of which will be
> > calculated on the basis of any of the Contemplated Transactions;
> > 
> > (viii) each fidelity or surety bond or completion bond relating to the
> > Company;
> > 
> > (ix) each mortgage, indenture, guarantee, bond, loan or credit agreement,
> > security agreement or other agreement or instrument relating to the
> > borrowing of money or extension of credit relating to the Company;
> > 
> > (x) each employment or consulting agreement, Contract or commitment with an
> > employee or individual consultant or salesperson, or consulting or sales
> > agreement, Contract, or commitment with a firm or other organization; and
> > 
> > (xi) each amendment, supplement, and modification (whether oral or written)
> > with respect to any of the foregoing.

(b) To the Knowledge of the Company, except as set forth in Section 4.12(c) of
the Disclosure Schedule, each Contract identified or required to be identified
in Section 4.12(a) of the Disclosure Schedule is in full force and effect and is
valid and enforceable in accordance with its terms.

(c) To the Knowledge of the Company, except as set forth in Section 4.12(c) of
the Disclosure Schedule, there are no outstanding rights to renegotiate any
material amounts paid or payable to or by the Company under current or completed
Contracts with any Person and, to the Knowledge of the Company, no such Person
has made written demand for such renegotiations.

4.13 Insurance.

(a) Sellers have delivered or made available to Purchaser, and Section 4.13(a)
of the Disclosure Schedule sets forth a list of:

(i) true and complete copies of all policies of insurance to which the Company
is a party or under which the Company, or any officer or director of the Company
as such, is or has been covered within the three years preceding the date of
this Agreement;

(ii) true and complete copies of all pending applications for policies of
insurance;

(iii) any statement by the auditor of the Company's financial statements with
regard to the adequacy of coverage or of the reserves for claims; and

(iv) any loss experience report prepared internally by the Company or submitted
to any other entity by the Company in the last two years.

(b) Section 4.13(b) of the Disclosure Schedule describes:

(i) any self-insurance arrangement by or affecting the Company, including any
reserves established thereunder; and

(ii) any Contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by the Company.

(c) Except as disclosed in Section 4.13(c) of the Disclosure Schedule, no policy
of insurance relating to the Company has been cancelled within the last two
years.

4.14 Environmental Matters. The Company will provide Purchaser with access to
all environmental reports commissioned by the Company and all files relating
thereto and all written notices received from any Governmental Body pertaining
to environmental matters.

4.15 Employees. Section 4.15 of the Disclosure Schedule contains a complete and
accurate list of the following information for each employee that has an annual
compensation (direct plus indirect) in excess of $25,000, officer or director of
the Company, including each employee on leave of absence or layoff status:
employer; name; job title; current compensation paid or payable; and service
credited for purposes of vesting and eligibility to participate under the
Company's employee benefit plan, including any profit sharing or any Company
stock option plan. The Company will provide Purchaser with a schedule of
adjustments over the last five years to Hank Rothwell's bonus plan. Except as
disclosed in Section 4.15 of the Disclosure Schedule, neither of the Company's
chief executive officer nor chief financial officer is bound by a
non-competition or similar contract or agreement with an entity other than the
Company which affects such employee's abilities to perform its obligations under
this Agreement. The Company will provide Purchaser with all employment contracts
which fall within the ambit of this Section 4.15. The Company will also provide
Purchaser with any collective bargaining agreement that affects the Company.

4.16 Certain Payments. To the Knowledge of the Company, none of the Company, or
any director, officer or employee of the Company has (i) made any contribution,
gift, bribe, rebate, payoff, influence payment, kickback, or other payment to
any Person, private or public, regardless of form, whether in money, property,
or services (1) to obtain favorable treatment in securing business, (2) to pay
for favorable treatment for business secured, (3) to obtain special concessions
or for special concessions already obtained, for or in respect of any of the
Company or any Affiliate of any of the Company, or (4) in violation of any Legal
Requirement, (ii) established or maintained any fund or asset that has not been
recorded in the books and records of the Company.

4.17 Brokers or Finders. Except for Dresdner Klienwort Wasserstein, Inc.
("Dresdner"), a copy of whose engagement agreement has been provided to
Purchaser, there is no investment banker, broker, finder or other intermediary
that has been engaged or authorized to act on behalf of the Company, and in
connection with any of the Contemplated Transactions. Except for the Dresdner
Fee (as defined below), Sellers and the Company have not incurred or agreed to
pay, or taken any other action that would entitle any Person to receive, any
brokerage fee, finder's fee or other similar fee or commission with respect to
any of the Contemplated Transactions.

4.18 Intellectual Property. To the Knowledge of the Company, the Company has
rights to use, whether through ownership, licensing or otherwise, all
trademarks, service marks and trade names that are material to the conduct of
the business of the Company (collectively the "Intellectual Property Rights").
Except as disclosed in Section 4.18 of the Disclosure Schedule, to the Knowledge
of the Company, there are no infringements by any other party of any of the
Intellectual Property Rights. Except as set forth in Section 4.18 of the
Disclosure Schedule, to the Knowledge of the Company, there are no currently
pending lawsuits or written threats thereof against the Company alleging
infringement of any intellectual property right of another Person.

4.19 SEC Compliance. Except as disclosed in Section 4.19 of the Disclosure
Schedule, the Company has not received from the SEC during the five year period
preceding the date hereof, any notice of any failure to comply or deficiency in
compliance with any report, schedule, form statement or other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act.

Section 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants the following:

5.1 Good Standing and Corporate Power. Purchaser is validly existing and in good
standing as a limited liability company under the laws of the State of Utah, and
has all necessary corporate power to perform its obligations under this
Agreement. Purchaser's financial resources are sufficient to enable it to
purchase the Shares.

5.2 Authorization. Purchaser (i) has full power and authority to execute,
deliver and perform this Agreement and all ancillary agreements to which
Purchaser is a party; (ii) where applicable, the execution, delivery and
performance of this Agreement and the ancillary agreements to which Purchaser is
a party have been duly authorized and approved by such Purchaser's managers, and
do not require any further authorization or Consent of Purchaser or its members;
and (iii) this Agreement and each of the ancillary agreements to which Purchaser
is a party have been duly authorized, executed and delivered by Purchaser and
are the legal, valid and binding obligations of Purchaser enforceable in
accordance with their terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting creditors' rights, and subject to general equity principles and to
limitations on availability of equitable relief, including specific performance.

5.3 No Conflicts. Neither the execution and delivery of this Agreement or any of
the ancillary agreements or the consummation of the sale of the Shares
contemplated hereby or thereby nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof will:

(a) conflict with, result in a Breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under (i) the
Organizational Documents of Purchaser, (ii) any material note, instrument,
agreement, mortgage, lease, license, franchise, permit or other authorization,
right, restriction or obligation to which Purchaser is subject or by which
Purchaser is bound, or (iii) any material court order to which Purchaser is
bound; or

(b) require the approval, Consent, authorization or act of, or the making by
Purchaser of any declaration, filing, or registration with, any Person.

5.4 Brokers. Purchaser has not retained any broker or finder in connection with
any of the Contemplated Transactions, and, except as provided in Section 13.11
of this Agreement, Purchaser has not incurred or agreed to pay, or taken any
other action that would entitle any Person to receive, any brokerage fee,
finder's fee or other similar fee or commission with respect to any of the
Contemplated Transactions.

5.5 Investment Representations. Purchaser understands that the Shares have not
been registered under the Securities Act. Purchaser also understands that the
Shares are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon Purchaser's representations
contained in the Agreement. Purchaser hereby represents and warrants as follows:

(a) Purchaser has substantial experience in evaluating and investing in
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. Purchaser must bear the economic risk of
this investment indefinitely unless the Shares are registered pursuant to the
Securities Act, or an exemption from registration is available.

(b) Purchase is acquiring the Shares for Purchaser's own account for investment
only, and not with a view towards their distribution.

(c) Purchaser represents that by reason of its, or of its management's, business
or financial experience, Purchaser has the capacity to protect its own interests
in connection with the Contemplated Transactions. Further, Purchaser is aware of
no publication of any advertisement in connection with the Contemplated
Transactions.

(d) Purchaser represents that it is an accredited investor within the meaning of
Regulation D under the Securities Act.

(e) Purchaser is a limited liability company and the office of Purchaser in
which its investment decision was made is located at the address of Purchaser as
set forth in Section 13.4.

5.6 No Other Representations and Warranties as to the Company. Purchaser
understands and acknowledges that it is acquiring the Shares and making an Offer
(as defined below) based on its own independent investigation of the Company and
it is acquiring the Shares and corresponding interest in the Company "as is"
with no warranties or representations that survive the Closing other than as set
forth in Section 4.1(f). The parties hereto understand and acknowledge that the
representations and warranties of Purchaser, Sellers and the Company, as set
forth in Sections 4 and 5 of this Agreement, set forth the complete
representations and warranties being made by Purchaser, Sellers and the Company
and supersede all other agreements, understandings, representations or
warranties between Purchaser and Sellers and the Company relating to the subject
matter thereof and delivery of the Shares and that such representations and
warranties shall not survive the Closing except for Seller's representations and
warranties set forth in Section 4.1(f).

Section 6. COVENANTS

6.1 Confidentiality. Purchaser shall hold in strict confidence, and shall cause
each of its Affiliates to hold in strict confidence, all documents and
non-public information obtained with respect to Sellers and the Company.
Purchaser shall not permit any of such documents or information to be used for
purposes other than Purchaser's examination of the Company or to be disclosed or
conveyed to any other Person, unless (a) such information becomes publicly
available through no fault of such party, (b) the use of such information is
necessary or appropriate in making any filing or obtaining any Consent or
approval required for the consummation of the Contemplated Transactions, (c) the
furnishing or use of such information is required by legal Proceedings, or
(d) such information is provided to Purchaser's consultants, advisors (legal and
other), bankers, or business associates in connection with the Contemplated
Transactions. Purchaser shall otherwise comply in all respects with the
provisions of the Non-Disclosure Agreement dated as of October 24, 2001 (the
"Non-Disclosure Agreement") among Purchaser and Dresdner and shall not use any
such information in contravention of the United States securities laws or
regulations and or any other applicable law or regulation.

6.2 Conduct of Business of the Company.  During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Closing Date, the Company agrees to continue conducting its real estate
development business. Subject to the limitations set forth below, the Company
shall have the right to (i) enter into Contracts with contractors, engineers,
advertising agencies, land planners, attorneys and other professionals in
connection with the development and sale of real property, (ii) solicit and
enter into Contracts in connection with the sale and purchase of real property
and water rights, (iii) pursue land use approvals and entitlements and (iv)
develop its property including, without limitation, the construction of
infrastructure improvements. The Company shall use commercially reasonable
efforts (i) when in the best interest of the Company, to pay or perform
obligations when due, (ii) to preserve intact the Company's current officers and
key employees and (iii) to preserve relationships with the goal of preserving
the ongoing business of the Company and the value and the assets of the Company.
Except as set forth in Section 6.2 of the Disclosure Schedule, the Company shall
not, without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld:

(a) commence any litigation having a value greater than $10,000,000 or settle
any litigation having a value of greater than $5,000,000 without three (3)
business days prior notice to Purchaser , provided that nothing herein shall
limit the Company's right to otherwise commence or settle any litigation;

(b) declare, set aside, or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any equity securities of the
Company, or split, combine or reclassify any equity securities of the Company or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for any equity securities of Company, or repurchase,
redeem or otherwise acquire, directly or indirectly, any equity securities of
the Company (or options, warrants or other rights exercisable therefor);

(c) issue, grant, deliver or sell or authorize or propose the issuance, grant,
delivery or sale of, or purchase or propose the purchase of, any shares of
capital stock of the Company or any securities convertible into, or
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating it to issue or purchase, any such shares
or other convertible securities other than capital stock issued upon exercise of
options or warrants outstanding as of the date of this Agreement;

(d) cause or permit any amendments to its Organizational Documents;

(e) acquire or agree to acquire by merging or consolidating with, or by
purchasing any assets or equity securities of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets of any Person;

(f) incur any indebtedness or guarantee any indebtedness or issue or sell any
debt securities or guarantee any debt securities of others (or amend the terms
of such agreements or instruments) in an amount greater than $10,000,000 in the
aggregate (and in all cases, regardless of the amount, the funds obtained from
any such actions shall be only used to finance the Company's real estate
development business);

(g) grant any loans to others or purchase debt securities of others which are
greater than $50,000 in the aggregate (and in all cases, regardless of the
amount, such loans or purchase of debt securities shall be made or done only in
connection with the operation of the Company's real estate development
business);

(h) grant any severance or termination pay (in cash or otherwise) to any
employee, including any officer, except payments made pursuant to standard
written agreements outstanding on the date hereof as disclosed in the Disclosure
Schedule;

(i) except as set forth in subsection (l), enter into any strategic alliance
agreement or arrangement or joint marketing arrangement or agreement in excess
of $10,000,000 in the aggregate, other than brokerage arrangements for sale of
Phase I of Flagstaff, and copies of which will be provided to Purchaser (and in
all cases, regardless of the amount, such alliances or agreements shall be
entered into only in connection with the operation of the Company's real estate
development business);

(j) take any action to accelerate the vesting schedule of any of the outstanding
Company stock options or Company common stock, except acceleration made pursuant
to standard written agreements outstanding on the date hereof;

(k) hire or terminate any management-level employees, or encourage any such
employees to resign from the Company;

(l) buy and sell lots, units, or portions of real property in a single
transaction greater than $10,000,000 in value which is to a single Person or
entity;

(m) commence construction or enter into a construction contract, in either case,
with payment obligations greater than $10,000,000 in the aggregate;

(n) enter into lines of business other than the development and sale of real
property, minerals and water;

(o) enter into any Contract for services that is for a duration of greater than
one year and not terminable by the Company on no more than 90 days notice and
without cost to the Company;

(p) enter into any transaction with an Affiliate of the Company; or

(q) enter into a contract or agreement to do any of the foregoing.

6.3 Access to Information. From the date hereof to the Closing Date, in each
case upon reasonable prior written notice by Purchaser, the Company shall, and
shall cause the officers, directors, employees, auditors and agents of the
Company to afford the officers, employees and agents of Purchaser reasonable
access at reasonable times to the officers, employees, agents, properties,
offices, plants and other facilities, books and records of the Company, and
shall furnish Purchaser with such financial, operating and other data and
information as Purchaser, through its officers, employees or agents, may
reasonably request, in each case in any manner that is not unreasonably
disruptive of the Company's business or operations; provided, however, that all
Persons who are provided with such access or furnished with such information
shall comply with the Company's customary health, safety and other visitation
procedures when visiting any property, office, plant or other facility.

6.4 No Solicitation of Transactions.

(a) From the date hereof to termination of the Offer (as defined below), Sellers
and the Company shall not, directly or indirectly, solicit or initiate the
submission of any proposal to (i) acquire the Company or any of the shares of
its shares of outstanding stock, (ii) acquire substantially all of the Company's
assets or (iii) merge, consolidate or engage in a similar corporate transaction
with respect to the Company (each, an "Acquisition Proposal"). Notwithstanding
the preceding sentence, however, subject to the terms and conditions of this
Section 6.4, Sellers, the Company and its Board of Directors may participate in
any discussions or negotiations and may furnish to any other Person information
with respect to the Company regarding any potential Acquisition Proposal not
solicited, directly or indirectly, by the Company, its Board of Directors, or
Sellers after the date hereof. The Company or Sellers, as applicable, shall
provide to Purchaser a copy of all written non-public information provided to
anyone in connection with or related to an actual or potential Acquisition
Proposal (or, a reasonably detailed description of the information provided, if
such information has been previously delivered or made available to Purchaser)
within two business days following the initial delivery of such non-public
information. Sellers or the Company, as applicable, will notify Purchaser of
(1) receipt by any Seller or the Company of any written Acquisition Proposal and
(2) any Acquisition Proposal not in writing which the Company has presented to
its Board of Directors and (3) dissemination of any written notice to the
Company's Board of Directors indicating an intent to raise or discuss any
Acquisition Proposal at any meeting. The Company and Sellers shall provide to
Purchaser such notification orally within two business days and in writing
within three business days of the time of receipt of a written Acquisition
Proposal, or the date of, or notice to, the meeting of the Board of Directors at
which an oral Acquisition Proposal was considered. The notice shall identify in
reasonable detail the terms and conditions of the Acquisition Proposal
including, but not limited to, the identity of the Person making such Proposal
(unless the release of such identity is prohibited by confidentiality agreements
or otherwise) and the date of the meeting of the Board of Directors at which the
Acquisition Proposal was or is to be considered. The Company and Sellers shall
keep Purchaser informed of any material changes to any Acquisition Proposal. For
purposes of this paragraph, the term "Sellers" shall not include the Non-Selling
Parties or a Seller acting on behalf of, and only at the direction of, a
Non-Selling Party. Sellers represent (which representation shall survive
Closing) that they will not bring or solicit any Proceeding on behalf of the
Non-Selling Shareholders that, if successful, could prevent or delay any of the
Contemplated Transactions or which is encompassed by Section 12 herein unless
such Sellers are legally obligated to take such action as nominees for the
beneficial owners of shares (the Non-Selling Shareholders). Purchaser
acknowledges that the Sellers have the right at any time to transfer title to
shares of the Company's common stock to any one or more of the Non-Selling
Shareholders.

(b) The Board of Directors shall be permitted to withdraw its approval and
recommendation of the Contemplated Transactions, but only if a Superior Offer is
pending at the time the Board of Directors determines to take such action. The
Company shall give Purchaser written notice of any such withdrawal within two
business days of its occurrence

6.5 Further Action; Best Efforts. The parties hereto shall cooperate with each
other in connection with the making of all filings and submissions necessary
under applicable Legal Requirements or otherwise to consummate the Contemplated
Transactions, including by providing copies of all such documents to the other
party and its advisors prior to filing or submission and, if requested, by
accepting all reasonable additions, deletions or changes suggested in connection
therewith. The parties hereto shall furnish all information required for any
application or other filing to be made pursuant to the rules and regulations of
any applicable Legal Requirement in connection with the Contemplated
Transactions.

6.6 Public Announcements. Purchaser acknowledges and understands that Sellers,
subject to advice of Sellers' or the Company's counsel, may publicly announce
this Agreement in full and file a copy of this Agreement with the SEC for public
disclosure and make all other required disclosures regarding this transaction
without Purchaser's consent. Purchaser may make public announcements of this
Agreement and the Contemplated Transactions with the prior approval of the
Company, which approval shall not be unreasonably withheld.

Section 7. TENDER OFFER

7.1 The Offer.

(a) On or before the Closing, Purchaser shall commence (within the meaning of
Rule 14d-2 under the Exchange Act) (or recommence pursuant to the terms of
Section 7.6 herein, if applicable) an unconditional tender offer (the "Offer")
for all of the remaining shares of the Company's common stock (the "Remaining
Shares"), at a price per share in cash (the "Offer Price") determined pursuant
to this Agreement; provided, however, the Offer may be conditioned upon the
Closing of the Contemplated Transactions if the Offer is commenced prior to
Closing. The Offer shall comply with all applicable rules and regulations of the
SEC and the New York Stock Exchange. The Offer Price shall equal $25 minus the
amount (the "Per Share Expense Reimbursement") that equals (i) the total fees
and expenses paid by Sellers in connection with the Contemplated Transactions,
including, without limitation, all reasonable legal fees and one-half of the
Dresdner Fee (as defined below) contemplated by Section 13.11(c), divided by
(ii) the total number of shares of the Company outstanding on the Closing Date.
The Purchaser shall purchase any shares validly tendered pursuant to the Offer.

(b) If a valid tender offer for the Remaining Shares is made by a third party (a
"Competing Offer") while the Offer is still open, Purchaser will extend the
Offer for an additional twenty-five (25) business days commencing at the
initiation of the Competing Offer. Purchaser's obligation to extend the Offer
shall only be in effect for one (1) Competing Offer.

(c) [Reserved]

(d) Purchaser shall be responsible for all of its fees and expenses incurred in
connection with the Offer, including any filing fees to the SEC and all costs
associated with such filings, including preparation and dissemination of its
offering documents. Seller shall be responsible for all fees and expenses
incurred by it, including Seller's legal counsel's review of documentation, in
connection with the Offer.

(e) This Section 7 shall survive and remain in effect at the time of and after
the Closing.

7.2 Cooperation. Sellers and the Company shall cooperate with Purchaser and the
Company, as appropriate and its agents, officers and legal counsel in the
preparation by Purchaser of the Offer . The Board of Directors of the Company
shall recommend acceptance of the Offer by holders of the Remaining Shares. If
the Board of Directors of the Company (or any committee thereof) withdraws its
recommendation of the Offer and/or recommends a Superior Offer, then the Company
shall immediately notify Purchaser of such withdrawal or recommendation in
writing.

7.3 Payment for Remaining Shares. As promptly as practicable on the earliest
date as of which Purchaser is permitted under applicable law to accept for
payment and pay for the Remaining Shares tendered pursuant to the Offer,
Purchaser shall accept for payment, purchase and pay for all Remaining Shares
tendered pursuant to the Offer (and not validly withdrawn by the holders of such
shares).

7.4 Limitations on Amending the Offer. Notwithstanding anything to the contrary
contained in this Agreement, Purchaser shall not (without the prior written
consent of Sellers and the Company): (i) withdraw the Offer; (ii) reduce the
number of Remaining Shares subject to the Offer; (iii) reduce the price per
share to be paid pursuant to the Offer; (iv) change the form of consideration
payable in the Offer; or (v) amend, modify or supplement any of the terms of the
Offer in any manner adversely affecting any of the holders of Remaining Shares.

7.5 Reimbursement of Expenses. Upon the closing of the Offer, Purchaser shall
pay to Sellers an amount in cash equal to (i) the Per Share Expense
Reimbursement, multiplied by (ii) the number of Remaining Shares tendered
pursuant to the Offer (and not validly withdrawn by the holders of such shares).
During the period ending 9 months following the closing of the Offer, Purchaser
shall pay to Sellers an amount in cash equal to (i) the Per Share Expense
Reimbursement, multiplied by (ii) the number of the Company's shares acquired or
obtained in any type of transaction (other than the Offer), including, but not
limited to, open market transactions, privately negotiated transactions or a
merger in which Purchaser or its Affiliates acquire or accede to all or part of
the remaining equity interest in the Company. Such payment shall be made by
Purchaser promptly upon Closing of the Offer with respect to the Remaining
Shares acquired in the Offer and thereafter any remaining payments promptly
after the acquisition or obtainment of any additional Remaining Shares in an
amount that generate payment obligations in increments of $10,000 or more.

7.6 Penalties for Breach of Offer Provisions. If (i) the Offer is commenced
prior to Closing, (ii) Purchaser withdraws the Offer due to an intervening
Proceeding and (iii) Purchaser subsequently closes its purchase of the Shares,
then Purchaser shall reinstate the Offer pursuant to the terms hereof as soon as
is practicable after the termination of the Proceeding (unless prevented from
doing so as a result of a Proceeding). If Purchaser does not purchase at the
conclusion of the Offer or any reinstated Offer under this Section 7.6 (as the
expiration date of the Offer may be extended pursuant to Section 7.1(b), if
applicable), all shares validly tendered (and not validly withdrawn by the
holders of such shares) in accordance with the terms of the Offer, unless
Purchaser is prevented from doing so as a result of a Proceeding, then Loeb
acting in its discretion on behalf of Sellers within twenty (20) days from
receipt of notice from Purchaser of its failure to purchase such shares shall
have the right, in their sole discretion, to rescind the sale of the Shares;
provided, however, that if the Company accepts or recommends a Superior Offer,
and/or withdraws its recommendation of the Offer, Sellers shall have no right to
rescind the sale of the Shares (unless Purchaser is required by Section 7.1(b)
to extend the Offer and does not do so). This rescission right shall be
exercised by delivery to Purchaser of a written notice. A closing of the
rescission ("Rescission Closing") shall take place upon at least three days
written notice by Loeb acting in its discretion on behalf of Sellers. At the
Rescission Closing, Purchaser shall return to Sellers certificates, duly
endorsed and assigned, evidencing the Shares in exchange for the Purchase Price.
This rescission right is in addition to any right of specific performance or any
other remedy of Sellers or the Company pursuant to the terms of this Agreement.

Section 8. CONDITIONS TO OBLIGATION OF PURCHASER TO CLOSE

The obligation of Purchaser to purchase the Shares and otherwise consummate the
transactions that are to be consummated at the Closing is subject to the
satisfaction, as of the Closing Date, of the following conditions (any of which
may be waived by Purchaser in whole or in part):

8.1 Accuracy of Representations and Warranties. The representations and
warranties of the Company and Sellers set forth in Section 4 shall, as amended
from time to time by the Disclosure Schedule and all amendments thereto, be
accurate in all material respects when made and as of the Closing Date. At any
time prior to the Closing Date (as it may be extended as provided in this
Agreement), Sellers and the Company shall promptly amend the Disclosure Schedule
by written notice to the Purchaser and Purchaser's Counsel at the address listed
in Section 13.4 if they obtain Knowledge of any matter that should be included
in the Disclosure Schedule, as required under this Agreement.

8.2 Performance

. Sellers and the Company shall have performed, in all material respects, all
obligations required by this Agreement to be performed by Sellers and the
Company on or before the Closing Date.



8.3 Due Diligence. The Purchaser, in its sole discretion, shall be satisfied
with the results of its due diligence investigation of the Company.

8.4 No Proceedings. There shall be no Proceeding pending to enjoin, restrain,
prohibit or obtain substantial damages in respect of, related to, or arising out
of this Agreement or the consummation of the Contemplated Transactions.

8.5 No Claim Regarding Stock Ownership or Sale Proceeds. There shall be no
pending or Threatened claim by any Person asserting that such Person (a) is the
holder or the beneficial owner of, or has the right to acquire or to obtain
beneficial ownership of, any of the Shares or (b) is entitled to all or any
portion of the Purchase Price payable for the Shares, which, if successful in
either case, would prevent Purchaser from acquiring at Closing, free and clear,
at least fifty-one percent (51%) of the outstanding stock of the Company as of
the Closing Date after assuming that all options or other rights to acquire
common stock of the company have been issued, exercised and converted to common
stock, as applicable.

Section 9. CONDITIONS TO OBLIGATION OF SELLER TO CLOSE

The obligation of Sellers to cause the Shares to be sold to Purchaser and
otherwise consummate the transactions that are to be consummated at the Closing
is subject to the satisfaction, as of the Closing Date, of the following
conditions (any of which may be waived by Sellers in whole or in part, provided
that the waiver of Section 9.2 with respect to the obligations of Section 7 may
be waived by Sellers upon the consent of the Company):

9.1 Accuracy of Representations and Warranties. The representations and
warranties of Purchaser set forth in Section 5 shall be accurate in all material
respects when made.

9.2 Performance. Purchaser shall have performed, in all material respects, all
obligations required by this Agreement to be performed by Purchaser on or before
the Closing Date, including, without limitation, the commencement, or
reinstatement if applicable, of the Offer as provided in, and subject to the
terms of, Section 7 herein.

9.3 No Proceedings. There shall be no Proceedings pending to enjoin, restrain,
prohibit or obtain substantial damages in respect of, related to, or arising out
of this Agreement or the consummation of the Contemplated Transactions;
provided, however, that this Section 9.3 shall not encompass any Proceeding
described in Section 11.1(e), and in such event, the terms of Section 11.1(e)
shall control and this Section 9.3 shall not apply.

9.4. Insurance. The insurance policy described in Section 12(d) shall, if
purchased by the Company, be in effect at Closing; provided, however, that no
act or omission on the Company's part within the reasonable control of the
Company caused the cancellation or nonrenewal of the policy. This Section 9.4
shall not apply if the insurance policy is cancelled or not renewed for
non-payment of premiums.

Section 10. CLOSING DELIVERIES

At the Closing:

(a) Sellers or the Company, as appropriate, will deliver to Purchaser:

(i) certificates representing the Shares, free and clear of any Encumbrance,
duly endorsed (or accompanied by duly executed stock powers) for transfer of the
Shares to Purchaser with such signatures as may be required by Purchaser's
counsel;

(ii) a certificate executed by each Seller and the Company dated the Closing
Date representing and warranting to Purchaser that each of Sellers'
representations and warranties in this Agreement, as amended from time to time
by the Disclosure Schedule, was accurate in all material respects as of the date
of Closing (the "Sellers Warranty Certificates");

(iii) a certificate of the corporate Secretary or other authorized person of
each Seller (as set forth in that Seller's Organizational Documents), dated the
Closing Date certifying as to true and accurate copies of all corporate action
taken by the directors of that Seller, related to or in connection with this
Agreement and the names, true signatures and incumbency of those persons
authorized by the respective Sellers to execute this Agreement and all related
documents (the "Sellers' Secretary Certificates");

(iv) a certificate of the corporate Secretary of the Company dated the Closing
Date certifying as to true copies of all corporate action taken by the directors
of the Company related to or in connection with this Agreement and all related
documents thereto, the Certificate of Incorporation (certified by the Secretary
of State of Delaware as of a recent date), and the bylaws of the Company as
amended to date, and the names, true signatures and incumbency of the officers
of the Company authorized to execute this Agreement and the other documents
executed or to be executed in connection herewith (the "Company's Secretary's
Certificate");

(v) a recent Certificate of Corporate Existence and Tax Good Standing of the
Company from the Secretary of State of Delaware (the "Good Standing
Certificate");

(vi) resignations of those officers and directors of the Company and
subsidiaries or Affiliates of the Company listed on Exhibit B hereto (the
"Resignations");

(vii) consents to a change in control of landlords party to any and all material
leases of the Facilities which require such consents (the "Landlords'
Consents");

(viii) consents to a change in control required by any Applicable Contract (the
"Contract Consents"); and

(ix) an opinion of Company's counsel to Purchaser in substantially the form
attached hereto as Exhibit C.

(b) Sellers will deliver to Dresdner the amount equal to Seller's obligations to
Dresdner as set forth in Section 13.11(c).

(c) Purchaser shall deliver:

(i) to Sellers, the amounts by bank cashier's or certified check or wire
transfer the amounts all as set forth in Exhibit A hereof, reduced by the amount
of the Deposit other than the portion, if any, of the Deposit used for the
satisfaction of Purchaser's obligations pursuant to Section 12;

(ii) [Reserved];

(iii) to Sellers, a certificate dated the Closing Date and executed by Purchaser
to the effect that, except as otherwise stated in the certificate, each of
Purchaser's representations and warranties in this Agreement was accurate in all
respects as of the date of this Agreement ("Purchaser's Warranty Certificate");

(iv) to Sellers, a certificate of the Secretary of Purchaser dated the Closing
Date certifying as to true copies of all company action taken by the members of
Purchaser related to or in connection with this Agreement, and the names, the
signatures and incumbency of officers and managers of Purchaser authorized to
execute this Agreement and the other documents executed or to be executed in
connection herewith (the "Purchaser's Secretary's Certificate"); and

(v) an opinion of Purchaser's counsel to Sellers and the Company in
substantially the form attached hereto as Exhibit D.

(d) The Company shall deliver to Dresdner the amount equal to the Company's
obligation to Dresdner as set forth in Section 13.11(c).

Section 11. TERMINATION OF AGREEMENT

11.1 Right to Terminate Agreement. This Agreement may be terminated prior to the
Closing without any costs or damages against the other party, except with
respect to the termination fee pursuant to Section 11.3 or the Deposit (if
delivered to Seller pursuant to Section 3):

(a) by the mutual written consent of Purchaser and Loeb acting in its discretion
on behalf of Sellers and the Company at any time prior to the Closing;

(b) at any time prior to Closing by Purchaser if a material Breach of any
provision of this Agreement has been committed by Sellers or the Company and
such Breach has not been waived or cured or by Loeb acting on behalf of Sellers
or the Company if a material Breach of any provision of this Agreement has been
committed by another Purchaser and such Breach has not been waived or cured;

(c) by Purchaser if any condition set forth in Section 8 shall not have been
satisfied or waived on or before the Closing Date;

(d) by Loeb acting in its discretion on behalf of Sellers if any condition set
forth in Section 9 shall not have been satisfied or waived on or before the
Closing Date; or

(e) by the Company or Loeb acting in its discretion on behalf of Sellers at any
time prior to the Closing if (i) Sellers or the Company have received a Superior
Offer and (ii) if any temporary restraining order, preliminary or permanent
injunction or other order has been issued by any United States federal or state
court of competent jurisdiction or other material legal restraint or prohibition
has been issued or promulgated by a United States federal or state governmental
entity, court or agency in a Proceeding which was initiated by a party other
than the Company or Sellers having the effect of compelling consideration of a
Superior Offer and sale of the Shares (by any means) to the originator of the
Superior Offer. For purposes of this paragraph, the term "Sellers" shall not
include the Non-Selling Parties or a Seller acting on behalf of and only at the
direction of a Non-Selling Party. Sellers and the Company will control such
action and shall consult with Purchaser in the defense of any such action, and,
if Sellers and the Company elect not to control such action, Purchaser may
undertake the defense of and control such action; provided, however, that if
such action falls within the ambit of Section 12, then the provisions of Section
12 governing control and settlement of litigation shall govern. The party that
is in control of such action shall use good faith efforts to vigorously defend
and will endeavor to promptly resolve any such action; the other parties hereto
shall have a right to participate in such action at their sole cost and expense.
Sellers and the Company may settle any monetary portion of such action that does
not impose upon Purchaser any monetary obligation or liability other than in de
minimus amounts, subject to the limitations set forth in Section 12, but may not
settle any portion of such action involving sale or other disposition of the
Shares without the prior, written consent of the Purchaser. If Purchaser
controls such action, Sellers and the Company shall fully cooperate with such
defense and hereby consent to any settlement or disposition of any such action
effected by Purchaser that does not impose upon the Sellers or the Company any
monetary obligation or liability other than in de minimus amounts.

(f) by Purchaser within ten (10) days of receipt of notice from the Company of
its withdrawal of recommendation of the Offer and/or recommendation of a
Superior Offer.

(g) by any party hereto, if the Closing does not occur before the final deadline
for Closing set forth in Section 2 herein, provided that the party that seeks to
terminate this Agreement is not in Breach of this Agreement. Any Breach of this
Agreement shall be subject to the provisions of this Agreement for addressing
such Breach.

11.2 Effect of Termination; No Survival. Upon the termination of this Agreement
pursuant to Section 11.1:

(a) Purchaser shall promptly cause to be returned to Sellers all documents and
information obtained in connection with this Agreement and the Contemplated
Transactions and all documents and information obtained in connection with
Purchaser's investigation of the Company's business, operations and legal
affairs, including any copies made by Purchaser or any of Purchaser's Affiliates
of any such documents or information; and

(b) neither party hereto shall have any obligation or liability to the other
party hereto, except that (i) the parties to the Deposit Agreement shall have
the obligations set forth in the Deposit Agreement, (ii) Purchaser shall remain
bound by the provisions of this Section 11.2 and Sections 6.1, 12 and 13.11 and
by the provisions of the Non-Disclosure Agreement and (iii) Sellers shall remain
bound by the provisions of this Section 11.2 and Sections 4.1(f), 6.4, 11.3 and
12. The last two sentences of Section 6.4(a) shall survive ; the remainder of
Section 6.4(a) shall survive until the Closing of the Offer Except as specified
in the preceding sentence, all representations, warranties, covenants, terms and
agreements shall terminate and no longer survive nor have any effect.

11.3 Termination Fees. If (i) this Agreement shall have been validly terminated
by Sellers pursuant to Section 11.1(e) and (ii) the Shares are purchased
pursuant to the Superior Offer, then Sellers shall pay to Purchaser the sum of
$2,500,000 within five business days after the closing of such Superior Offer.

11.4 Reinstatement. If this Agreement is terminated by Sellers pursuant to
Section 11.1(e) or by Purchaser pursuant to Section 11.1(f) (pertaining to
recommendation of a Superior Offer) but the Sellers or the Company, as
applicable, do not sell their shares pursuant to the Superior Offer, Purchaser
shall have the right at its sole option to reinstate this Agreement (if not
prevented from doing so by court order) with the time periods set forth in
Section 2 continuing to run as if the date of reinstatement were the day after
the day of such termination, pursuant to all of the terms hereto; provided,
however, in no event shall the Closing Date be less than thirty (30) days from
the date of such reinstatement. This Section 11.4 shall survive an termination
of this Agreement.

Section 12. INDEMNIFICATION

(a) Subject to the limitations contained in subsection (d) below, Purchaser and
the Company shall defend, indemnify and hold harmless each Seller, the Company
and any of their respective officers, directors, employees, stockholders,
partners, members, advisors or attorneys (collectively, "Agents") from and
against any claim, liability, obligation, loss, damage, assessment, judgment,
cost or expense (including, without limitation, reasonable attorneys' fees and
costs and expenses reasonably incurred in investigating, preparing, defending
against or prosecuting any litigation or claim), in connection with any action,
suit, proceeding or demand by any direct or indirect stockholder of the Company
or other party (other than the Company or Sellers, where for purposes of this
parenthetical, the term "Sellers" shall not include the Non-Selling Parties or a
Seller acting on behalf of, and only at the direction of, a Non-Selling Party)
relating to or alleging that (i) in connection with the Contemplated
Transactions, any actions, omissions or failure to act by Sellers violated the
Sellers' fiduciary duties, as owners of the Shares, to minority shareholders of
the Company including the Non-Selling Parties or the Company (a
"Seller/Shareholder Action"); or (ii) any executive officer or director of the
Company (respectively, "Executive Officer" and "Director") violated his or her
fiduciary obligations in such capacity to minority shareholders of the Company
including the Non-Selling Parties or the Company by (a) approving or authorizing
the Company's execution and consummation of this Agreement or (b) recommending
the Offer (an " Executive Officer/Director Action"). Purchaser shall secure its
obligations pursuant to this Section 12 with the Deposit. Purchaser's
obligations hereunder shall not be limited to the amount of the Deposit.

Purchaser shall have the right at its sole option to control and assume the
defense of any Seller/Shareholder Action. Any Seller, the Company or any Agents
named in such action shall fully cooperate with such defense and hereby consent
to any settlement or disposition of such action effected by Purchaser that does
not impose upon the Sellers or the Company or any Agents any monetary obligation
or liability other than in de minimus amounts.

With respect to any Executive Officer/Director Action, the Executive Officer or
Director who is the defendant in such action shall control any such action
initiated prior to Closing and shall use good faith efforts to vigorously defend
and endeavor to promptly resolve such action; and Purchaser shall have a right
to participate in such defense at its own expense. Such Executive Officer or
Director shall not agree to any settlement of any Executive Officer/Director
Action without the prior, written consent of the Purchaser,. Purchaser may
assume control over and defense of any Executive Officer/Director Action against
any Executive Officer or Director which is initiated after Closing, and such
Executive Officer or Director shall fully cooperate with such defense and hereby
consent to any settlement or disposition of such action effected by Purchaser
that does not impose upon such Executive Officer or Director any monetary
obligation or liability other than in de minimus amounts. Any Executive Officer
or Director named in such action shall have a right to participate in such
action at its or their sole cost and expense. Under no circumstances shall such
Executive Officer or Director agree to a settlement of any action under this
Section 12 involving sale or other disposition of the Shares without the prior,
written consent of the Purchaser. If a Seller/Shareholder Action and an
Executive Officer/Director action are one and the same action, the action shall
be treated as if it were an Executive Officer/Director Action for the purposes
of the control (but not the settlement) provisions in this Section 12.

(b) Sellers, severally and not jointly, shall defend, indemnify, and hold
harmless Purchaser and any of its officers, directors, employees or stockholders
from and against any claim, liability, obligation, loss, damage, assessment,
judgment, costs or expense (including, without limitation, reasonable attorneys'
fees) arising from, caused by or related to any Breach of such Seller's
representations and warranties set forth in Section 4.1(f) of this Agreement in
any Proceeding brought by a third party.

(c) The Purchaser's and the Company's obligations set forth in this Section 12
shall survive in connection with any action, suit, proceeding or demand
initiated within a period of three years after the Closing and shall remain the
obligations of the Company and Purchaser and any surviving entity or successor
in interest (excluding purchasers of assets for value but including recipients
of assets for other than fair value) and the surviving entity in the case of any
subsequent sale, merger, consolidation, or change in ownership of the Company or
Purchaser. If the Company or the Purchaser, or any successor in interest, incurs
any indebtedness for the purpose of purchasing or redeeming capital stock of the
Company or the Purchaser, respectively, or making dividends, the indemnification
obligations hereunder shall include indemnification by the recipients of such
proceeds or funds with respect to such purchase, redemption, distribution or
dividend.

(d) Contemporaneous with or subsequent to with the signing of this Agreement,
the Company may purchase the insurance policy described on Exhibit B hereto,
provided, however, that the premium that the Company shall be obligated to pay
for such insurance policy shall not exceed $225,000 in the aggregate, with any
portion of such premium exceeding $225,000 to be the responsibility of Sellers.

Section 13. MISCELLANEOUS PROVISIONS

13.1 Compliance with Laws. The parties hereto shall execute such agreements and
other documents, and shall take such other actions, as the other parties hereto
may reasonably request (prior to, at or after the Closing) for the purpose of
ensuring that the Contemplated Transactions are carried out in full compliance
with the provisions of all applicable laws and regulations, including without
limitation, the United States securities laws and regulations.

13.2 Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of Delaware (without giving
effect to principles of conflicts of law).

13.3 Venue and Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial. If any legal Proceeding or other legal action relating to this Agreement
is brought or otherwise initiated, the venue therefor shall be in Delaware,
which shall be deemed to be a convenient forum. Purchaser and Sellers hereby
expressly and irrevocably consent and submit to the jurisdiction of the courts
in Delaware and expressly waive (to the extent permitted by law) the right to
bring an action in any other jurisdiction. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world. Each of the parties hereto hereby irrevocably waives any and all right to
trial by jury in any legal Proceeding arising out of or related to this
Agreement or the Contemplated Transactions.

13.4 Notices. All notices, demands, requests or other communications to be sent
by one party to the other hereunder or required by law shall be in writing and
shall be deemed to have been validly given or served by delivery of the same in
person to the intended addressee, by facsimile transmission to such party at the
facsimile number set forth for such party on the signature pages below with a
copy sent by depositing the same with Federal Express or another reputable
private courier service ("Courier") for the soonest business day delivery
offered by Courier to the intended addressee at its address set forth below (or
at such other address as the intended recipient shall have specified in as
written notice given to the other party hereto), or by depositing the same with
Courier for the soonest business day delivery offered by Courier to the intended
addressee at its address set forth below (or at such other address as the
intended recipient shall have specified in as written notice given to the other
party hereto):

if to Purchaser:

Capital Growth Partners, LLC
Attn: Gerald A. Jackson
Box 1776
Park City, UT 84060
Fax: 435 645 7304

with a copy to:

Robert A. Trevisani, Esq.
Gadsby Hannah LLP
225 Franklin Street
Boston, MA 02110
Fax: 617 204 8013

if to the Company:

United Park City Mines Company
Attn: Hank Rothwell
P.O. Box 1450
Park City, UT 84060
Fax: 435 649 8035

if to Sellers:

c/o Loeb Investors Co. XL
Attn: Joseph S. Lesser
521 5th Avenue, Suite 2300
New York, NY 10175
Fax: [212 883 0388]

with copies to:

Tivoli Partners
Attn: Peter Kenner
42 East 81st Street
New York, NY 10028
Fax: [212 439 9095]

Labrador Partners, LP
Attn: Stephen Farley
655 Third Avenue
Suite 2520
New York, NY 10128
Fax: [212 421 8745]

Garth B. Jensen, Esq.
Holme Roberts & Owen LLP
1700 Lincoln, Suite 4100
Denver, CO 80203
Fax: 303 866 0200

13.5 Table of Contents and Headings. The table of contents of this Agreement and
the underlined headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

13.6 Assignment. Neither party hereto may assign any of its rights or delegate
any of its obligations under this Agreement to any other Person without the
prior written consent of the other party hereto; provided, however, that (i)
Sellers may, prior to Closing, assign to any Person its right to receive all or
any portion of the amount payable to Sellers under Section 1 and its right to
receive all or any portion of any amount payable to Sellers under the Deposit
Agreement and (ii) Purchaser may assign all or part of its rights under this
Agreement to a company or other legal entity controlled by it.

13.7 Parties in Interest. Nothing in this Agreement is intended to provide any
rights or remedies to any Person (including any employee or creditor of the
Company) other than the parties hereto.

13.8 Severability. In the event that any provision of this Agreement, or the
application of such provision to any Person or set of circumstances, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law.

13.9 Entire Agreement. This Agreement, the Deposit Agreement and the
Non-Disclosure Agreement set forth the entire understanding of Purchaser,
Sellers and the Company and supersede all other agreements and understandings
between Purchaser, Sellers and the Company relating to the subject matter hereof
and thereof.

13.10 Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

13.11 Fees and Expenses.

(a) Any transfer taxes, stamp duties, filing fees, registration fees,
recordation expenses, escrow fees or other similar taxes, fees, charges or
expenses incurred by Sellers, the Company or any other party in connection with
the transfer of the Shares to Purchaser or in connection with any of the
Contemplated Transactions shall be borne and paid exclusively by party upon whom
the legal obligation to pay such tax, fee, charge or expense falls.

(b) Any fees or expenses incurred in connection with the Deposit Agreement in
Section 3, shall split by Purchaser and Sellers.

(c) Except as provided elsewhere in this Agreement, all other fees and expenses
incurred in connection with this Agreement and the Contemplated Transactions
shall be paid by the party incurring such fees or expenses, whether or not the
Closing occurs; provided, however, that any fees arising from the sale of the
Shares and, if any, the Remaining Shares tendered pursuant to the Offer or
otherwise purchased by Purchaser payable to Dresdner (the "Dresdner Fee")
pursuant to the engagement letter by and between Dresdner and the Company dated
June 14, 2001, shall be split equally between Sellers and the Company and so
paid promptly when due; provided, however, that Purchaser shall reimburse
Sellers pursuant to Section 7.5 of this Agreement for the portion of the half of
the Dresdner Fee paid by Sellers allocable to the Remaining Shares. Purchaser's
reimbursement obligations herein shall be limited to reimbursement under Section
7.5 of this Agreement.

(d) Sellers shall divide the fees payable by them or allocable to them,
including without limitation the Dresdner Fee, and all of their incurred
expenses among themselves proportionately to their individual percentage of
ownership of the Shares.

(e) The Company shall bear the expense of the time and expenditures expended by
its professional consultants to disclose existing information to Purchaser in
connection with Purchaser's due diligence in connection with this Agreement up
to an amount of $20,000. Purchaser shall pay any amounts expended above that
figure. Neither the calculation of the Company's expenditure nor Purchaser's
expenditures provided for hereunder shall include payment for attorneys fees for
legal advice provided in connection with this Agreement or the Contemplated
Transactions.

13.12 Remedies. Remedies for a Breach of this Agreement by the Company or any
Seller (other than a Breach of Section 4.1(f) or 11.3) shall be limited to
specific performance. Any claim by Purchaser arising from or relating to a
Breach of Section 4.1(f)may seek any damages available at law or equity other
than consequential damages, unless such breach of Section 4.1(f) was intentional
or Sellers had Knowledge of such breach prior to Closing, in which case
Purchaser may seek any damages available at law or equity for such Breach.
Sellers' liability hereunder shall be several, and not joint, liability. If
Purchaser acquires at Closing at least fifty-one percent (51%) of the
outstanding common stock of the Company as of the Closing Date after assuming
that all options or other rights to acquire common stock of the Company have
been issued, exercised and converted to common stock, as applicable, then the
remedies provided for herein do not apply to any action alleging that Purchaser
was harmed because it failed, due to the Seller's inability to deliver all of
the Shares in accordance with the terms hereof, to obtain a sufficient majority
of the shares of the outstanding common stock of the Company after the Offer to
satisfy any provisions requiring a majority of shares in excess of sixty-six
percent (66%) that may exist in the Company's Organizational Documents or in any
Legal Requirements.

13.13 Amendments. This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed on behalf of
Purchaser, Sellers and the Company.

13.14 Survival of Representations, Warranties and Covenants. The
representations, warranties and covenants of all parties hereto shall not
survive the Closing, except for Sections 4.1(f), 6.1, 6.4, 7, 11.3, 11.4 and 12.

13.15 Agent for Sellers.

(a) Each of the Sellers hereby appoints Loeb as its agent and attorney-in-fact,
for and on behalf of Sellers to give and receive notices and communications, to
make the elections specified within this agreement, and to take all other
actions that are either (i) necessary or appropriate in the judgment of Loeb for
the accomplishment of the foregoing or (ii) specifically mandated by the terms
of this Agreement. Notices or communications to or from Sellers in care of Loeb
shall constitute notice to or from Sellers.

(b) Loeb shall not be liable for any act done or omitted hereunder as Sellers'
agent and attorney-in-fact while acting in good faith and in the exercise of
reasonable judgment. Sellers, proportionately to their individual percentage of
ownership of the Shares, shall indemnify Loeb and hold Loeb harmless against any
loss, liability or expense incurred without gross negligence or bad faith on the
part of Loeb and arising out of or in connection with the acceptance or
administration of Loeb's duties hereunder.

13.16 Interpretation of Agreement.

(a) Each party hereto acknowledges that it has participated in the drafting of
this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.

(b) Whenever required by the context hereof, the singular number shall include
the plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; and the neuter gender shall include the masculine and feminine
genders.

(c) As used in this Agreement, the words "include", "including" and variations
thereof, shall not be deemed to be terms of limitation, and shall be deemed to
be followed by the words "without limitation."

(d) References herein to "Sections" and "Exhibits" are intended to refer to
Sections of and Exhibits to this Agreement.

13.16 Counterparts. This Agreement may be signed in counterparts, all of which
together shall constitute one and the same instrument.

13.17 Definitions. For the purposes of this Agreement, the following terms shall
have the definitions ascribed to them below:

"Acquisition Proposal" -- as defined in Section 6.4(a).

"Affiliate" - any Person controlling, controlled by or under common control
with, the specified Person, and "control" of a Person (including, with
correlative meaning, the terms "controlled by" and "under common control with")
means (a) the beneficial ownership of 10% or more of the voting securities of
such Person, (b) the status of being a director, officer, executor, trustee or
other fiduciary of such Person or (c) the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by Contract or
otherwise.

"Applicable Contract" - any Contract (a) under which the Company has or may
acquire any material rights, or (b) under which the Company has or may become
subject to any material obligation or liability.

"Board of Directors"

- the board of directors of the Company.



"Breach" - a "Breach" of representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been any material
inaccuracy in or violation of, or any material failure to perform or comply
with, such representation, warranty, covenant, obligation, or other provision,
and the term "Breach" means any such material inaccuracy, breach, failure,
claim, occurrence, or circumstance.

"Closing" - as defined in Section 2.

"Closing Date" - the date on which the Closing takes place.

"Company" - as defined in the introduction of this Agreement.

"Company SEC Documents"

- as defined in the Section 4.3.



"Consent" - any approval, consent, ratification, waiver or other authorization
(including Governmental Authorization).

"Contemplated Transactions" - all of the transactions contemplated by this
Agreement, including the Offer.

"Contract"

- any agreement, contract, obligation, promise or undertaking (whether written
or oral and whether express or implied) that is legally binding.



"Deposit"

- as defined in Section 3.



"Deposit Agent"

- as defined in Section 3.



"Deposit Agreement"

- as defined in Section 3.



"Disclosure Schedule"

- the disclosure schedule prepared by Sellers and attached hereto.



"Dresdner"

- as defined in Section 4.17.



"Dresdner Fee"

- as defined in Section 13.11.



"Encumbrance"

- any charge, claim, restriction, community property interest, condition,
equitable interest, lien, option, pledge or security interest.



"ERISA"

- the Employee Retirement Income Security Act of 1974, as amended, or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.



"Extension Event"

- as defined in Section 2.



"Exchange Act"

- the Securities and Exchange Act of 1934, as amended, or any successor law, and
regulations and rules issued pursuant thereto or any successor law.



"Facilities"

- any real property, leaseholds, or other interests currently or formerly owned,
rented, leased or operated by the Company and any buildings, plants, structures
or equipment (including motor vehicles, tank cars, and rolling stock) currently
owned or operated by the Company.



"GAAP"

- generally accepted United States accounting principles, applied on a basis
consistent with the basis on which the financial statements with which it refers
were prepared.



"Governmental Authorization"

- any material approval, Consent, license, permit, waiver, or other
authorization issued, granted, given, or otherwise made available by or under
the authority of any Governmental Body or pursuant to any Legal Requirement.



"Governmental Body"

- any:



> > > > (a) nation, state, county, city, town, village, district or other
> > > > jurisdiction of any nature;
> > > > 
> > > > (b) federal, state, local, municipal, foreign or other government;
> > > > 
> > > > (c) governmental or quasi-governmental authority of any nature
> > > > (including any governmental agency, branch, department, official, or
> > > > entity and any court or other tribunal);
> > > > 
> > > > (d) multi-national organization or body; and
> > > > 
> > > > (e) body exercising, or entitled to exercise, any administrative,
> > > > executive, judicial, legislative, police, regulatory, or taxing
> > > > authority or power of any nature.

"Initial Closing Date Deadline"

- as defined in Section 2.



"Intellectual Property Rights"

- as defined in Section 4.18.



"IRC"

- the Internal Revenue Code of 1986, as amended, or any successor law, and
regulations and rules issued by the IRS pursuant to the Internal Revenue Code or
any successor law.



"IRS"

- The United States Internal Revenue Service or any successor agency, and, to
the extent relevant, the United States Department of the Treasury.



"Knowledge"

- an individual will be deemed to have "Knowledge" of a particular fact or other
matter if such individual is actually aware of such fact or other matter. A
Person (other than an individual) will be deemed to have "Knowledge" of a
particular fact or other matter if any individual who is serving as a director,
officer, partner, executor, or trustee of such Person (or in any similar
capacity) (the "Designated Persons") has Knowledge of such fact or other matter.
In the case of the Company, the Designated Persons shall be limited to the
Company's Board of Directors, President, Chief Executive Officer, Chief
Financial Officer Kerry C. Gee, Vice President.



"LC"

- as defined in Section 3.



"Legal Requirement"

- any federal, state, local or municipal constitution, law, ordinance,
regulation or statute, the application of which has a material affect on the
Company.



"Loeb"

- as defined in Section 4.1.



"Merger"

- as defined in Section 7.1.



"Non-Disclosure Agreement"

- as defined in Section 6.1.



"Non-Selling Parties"

- as defined in Section 4.1.



"Offer"

- as defined in Section 7.1.



"Offer Price"

- as defined in Section 7.1.



"Order"

- any award, decision, injunction, judgment, order, ruling or verdict entered,
issued, made or rendered by any court, administrative agency or other
Governmental Body or by any arbitrator that would have a material adverse affect
on the subject of such Order.



"Organizational Documents"

- (a) the articles or certificate of incorporation and the bylaws of a
corporation; (b) the partnership agreement and any statement of partnership of a
general partnership; (c) the limited partnership agreement and the certificate
of limited partnership of a limited partnership; (d) the operating agreement and
certificate of formation of a limited liability company; (e) the trust agreement
and all related documents if a trust; (f) any charter or similar document
adopted or filed in connection with the creation, formation, or organization of
a Person; and (g) any amendment to any of the foregoing.



"Per Share Expense Reimbursement"

- as defined in Section 7.1.



"Person"

- any individual, corporation (including any non-profit corporation), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union or other entity or Governmental Body.



"Postponement"

- as defined in Section 2.



"Postponement Period"

- as defined in Section 2.



"Primary Governmental Authorizations"

- as defined in Section 4.9.



"Proceeding"

- any action, arbitration, audit, hearing, investigation, litigation or suit
(whether civil, criminal, administrative, investigative or informal) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.



"Purchase Price"

- as defined in Section 1.2.



"Purchaser"

- as defined in the first paragraph of this Agreement.



"Remaining Shares"

- as defined in Section 7.1.



"Rescission Closing"

- as defined in Section 7.6.



"SEC"

- means the United States Securities and Exchange Commission.



"Securities Act"

- the Securities Act of 1933, as amended, or any successor law, and regulations
and rules issued pursuant thereto or any successor law.



"Sellers"

- as defined in the first paragraph of this Agreement.



"Shares"

- as defined in the Recitals of this Agreement.



"Subsidiary" - with respect to any Person (the "Owner"), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation's or other Person's board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, "Subsidiary" means a Subsidiary
of the Company.

"Superior Offer"

- means any Acquisition Proposal made after the date hereof that the Board of
Directors determines is more favorable and provides greater value to the
Company's stockholders to whom the Acquisition Proposal is made than the
Contemplated Transactions, taking into account all of the terms and conditions
of this Agreement. In the case of any proposed sale of assets or similar
transaction, the offer price per share shall be calculated on the basis of cash
that would directly or indirectly be realized by the stockholders after giving
effect to any Taxes payable by the Company.



"Tax"

- any tax (including any income tax, capital gains tax, employment tax,
value-added tax, sales tax or property tax), levy, assessment, tariff, duty
(including any customs duty), deficiency or other fee, and any related charge or
amount (including any fine, penalty, interest or addition to tax), imposed,
assessed or collected by or under the authority of any Governmental Body or
payable pursuant to any tax-sharing agreement or any other Contract relating to
the sharing or payment of any such tax, levy, assessment, tariff, duty,
deficiency or fee.



"Tax Return"

- any return (including any information return), report, statement, schedule,
notice, form or other document or information filed with or submitted to, or
required to be filed with or submitted to, any Governmental Body in connection
with the determination, assessment, collection, or payment of any Tax or in
connection with the administration, implementation or enforcement of compliance
with any Legal Requirement relating to any Tax.



"Threatened"

- a claim, Proceeding, dispute, action or other matter will be deemed to have
been "Threatened" if any demand or statement has been made in writing or any
written notice has been given that a Proceeding or action will be asserted or
commenced.



 

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.]

 

[THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.]

 

 

Purchaser, Sellers and the Company have caused this Agreement to be executed by
their duly authorized representatives as of February 21, 2002.

 

CAPITAL GROWTH PARTNERS, LLC

By: /s/ Gerald A. Jackson
Name: Gerald A. Jackson
Title: Manager

> > > > > > > > > > > > > >  

LOEB INVESTORS CO. XL

By: /s/ Joseph S. Lesser
Name: Joseph S. Lesser
Managing Partner

 

LABRADOR PARTNERS, LP

By: /s/ Stephen Farley
Name: Stephen Farley
Title: Managing Partner

 

TIVOLI PARTNERS, a limited partnership

By: /s/ Peter Kenner
Name: Peter Kenner
Title: General Partner

 

PETER I. KENNER

By: /s/ Peter I. Kenner
Name: Peter I. Kenner

 

PETER KENNER CUST
FBO NICHOLAS KENNER

By: /s/ Peter Kenner
Name: Peter Kenner
Title: Custodian

 

IRA FBO PETER I. KENNER


By: /s/ Peter Kenner
Name: Peter Kenner
Title: Custodian

 

KATHERINE IRENE KENNER TRUST

By: /s/ Clara Halperin
Name: Clara Halperin
Title: Successor Trustee

 

PETER KENNER CUST
FBO KATHERINE I. KENNER

By: /s/ Peter Kenner
Name: Peter Kenner
Title: Custodian

 

P. KENNER & B. KENNER TRUST

By: /s/ Clara Halperin
Name: Clara Halperin,
Title: Trustee

 

PETER KENNER ANNUITY TRUST

By: /s/ Clara Halperin
Name: Clara Halperin
Title: Trustee

 

UNITED PARK CITY MINES



By: /s/ Hank Rothwell
Name: Hank Rothwell
Title: President



 

EILEEN FARLEY

/s/ Eileen Farley
Eileen Farley

 

Eileen Farley Trust

By: /s/ Stephen Farley
Name: Stephen Farley
Title: Trustee

 

John Farley Trust



By: /s/ Stephen Farley
Name: Stephen Farley
Title: Trustee



 

J. C. Walter

/s/ J. C. Walter
J. C. Walter

 

T. Y. WONG FOUNDATION

By: /s/ Eleanor Wong
Name: Eleanor Wong
Title: President

 

TRUST f/b/o JOHN S. FARLEY UNDER THE UNIFORM GIFT TO MINORS ACT

By: /s/ Stephen Farley
Name: Stephen Farley
Title: Guardian

 

TRUST f/b/o GRACE FARLEY UNDER THE UNIFORM GIFT TO MINORS ACT

By: /s/ Stephen Farley
Name: Stephen Farley
Title: Guardian

 

 

 

> > > > > > > > > > > > > > 

 

 

 

 

 

 

 

 

Schedule A

> > Sellers and Ownership Information

 

Name

Shares

 

Purchase Price

       

Loeb Investors Co. XL

1,268,154.55

 

$ 31,703,863.75

Labrador Partners, LP

367,000

 

$ 9,175,000

Eileen Farley

5,700

 

$ 142,500

Eileen Farley Trust

6,900

 

$ 172,500

John Farley Trust

6,500

 

$ 162,500

J. C. Walter

7,600

 

$ 190,000

T. Y. Wong Foundation

17,000

 

$ 425,000

John S. Farley

229

 

$ 5,725

Grace Farley

229

 

$ 5,725

Tivoli Partners

98,820

 

$ 2,470,500

Peter I. Kenner

25,872

 

$646,800

Peter I. Kenner Cust FBO Nicholas Kenner

650

 

$16,250

IRA FBO Peter I. Kenner DLJSC as Custodian

128

 

$3200

Katherine Irene Kenner Trust Clara Halperin Successor TTEE

115

 

$2875

Peter Kenner Cust FBO Katherine I. Kenner

55

 

$1375

P. Kenner & B. Kenner Trust Clara Halperin TTEE DTD

30

 

$750

Peter Kenner Annuity Trust DTD 3/27/91 Clara Halperin TTEE

25

 

$625

       

Total

1,805,007.55

 

$ 45,125,188.75

 

 